Review of respondents’ order and determination revoking petitioner’s restaurant liquor license and denying a re-issuance to the premises for a future period. The order was made upon a determination that the petitioner-licensee had suffered or permitted the licensed premises to become disorderly in violation of subdivision 6 of section 106 of the Alcoholic Beverage Control Law. The disorderliness in question consisted of altercations, brawls and fights between the petitioner’s patrons and others who intruded and its officers and managers, culminating in one instance in a stabbing and in another in a shooting affray. There was ample common-law proof respecting the acts and conduct of the licensee’s officers, owners and managers at and during the times of the disturbances in question to sustain the finding that it suffered and permitted its premises to become disorderly. Order and determination confirmed, with $59 costs and disbursements to respondent. All concur.